SECURITIES AND EXCHANGE COMMISSION Washington, D.C.  20549    FORM 6-K  REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934   For the month of September, 2016      Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter)   Cresud Inc. (Translation of registrant´s name into English)    Republic of Argentina (Jurisdiction of incorporation or organization)   Moreno (C1091AAQ) Buenos Aires, Argentina  (Address of principal executive offices)    Form 20-F ⌧     Form 40-F  ☐    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.   Yes o     No x CRESUD S.A.C.I.F. and A. (THE “COMPANY”)   REPORT ON FORM 6-K Attached is a copy of the letter filed with the Comisión Nacional de Valores and Mercado de Valores de Buenos
